                                                                                                                                                      -·,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!    /



                                             UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                            JUDGMENT IN A CRIMINAL CASE
                                             V.                                  (For Offenses Committed On or After November I, 1987)


                             Armando Palma-Toribio                               Case Number: 2:19-mj-11536

                                                                                 Donald L Levine
                                                                                 Defendant's Attorney


REGISTRATION NO. 91745298
                                                                                                           FILED
THE DEFENDANT:
 0 pleaded guilty to count(s) 1 of Complaint                             DEC - 2 2019
                                                  ---------------+--------------,I---
 •

Title & Section                             Nature of Offense                                                     Count Number(s)
8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                           1

 D The defendant has been found not guilty on count(s)
                                        ------------------
 •   Count(s)
                         -----------------
                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       ~· TIME SERVED                       • ________ days
                                      ,\
 0 Assessment: $10 WAIVED 0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 2, 2019
                                                                         Date of Imposition of Sentence
              \,        ..
                   '             \ \ ,: .
                       '}'•{). '\l,J.,J
      •            i                    ~
Received               v "··•
             -  -------
             DUSM
                                 ¥




Clerk's Office Copy                                                                                                        2:19-mj-11536
